DETAILED ACTION
Allowable Subject Matter
Claims 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: See Patent Board Decision dated 12/17/2020. The Board has held that the prior art of record does not teach modifying a previously stored algorithm. Therefore, the claimed feature of modifying a previously stored algorithm is not taught or made obvious by the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.S/           Examiner, Art Unit 3792     
                                                                                                                                                                                        /LYNSEY C Eiseman/Primary Examiner, Art Unit 3792